Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-9 in the reply filed on 04/01/2022 is acknowledged.  No grounds were provided by the applicants supporting traversal.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 recites the limitation "the pump" and “a pump” respectively.  There is insufficient antecedent basis for this limitation in the claim.  
	Claim 9 recites the limitation “the lamps”.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, examiner will assume claim 9 is dependent on claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei (Pub No. US 2004/0141900 A1, hereinafter Lei) and further in view of Mahawili (Pub No. US 2019/0282948 A1, hereinafter Mahawili).
	With regards to claim 1, Lei teaches a semiconductor processing system comprising: 
a semiconductor processing chamber (see ¶7, see Fig. 2, semiconductor processing to produce PFCs which are all occurring in a processing chamber); 
an exhaust line in fluid communication with the chamber (see Fig. 2, exhaust line 211 in communication with chamber); and 
a steam generator and reactor having a process conduit with an inlet in line in the exhaust line for generating superheated steam and effecting both physical and chemical transformations of chemicals in the exhaust fluid flowing in exhaust line (see Fig. 2, see ¶13, inlet line protruding from 201 in horizontal direction and continuing to 202; steam generator within 202/201, steam reacts with toxic gases).
Lei, however, is silent teaching the use of a pump for the chamber and exhaust line.
In the same field of endeavor, Mahawili teaches the use of a pump to facilitate flow of exhaust gases from the processing chamber to another chamber for exhaust gas processing for purposes of forcing exhaust gas flow to a desired location (see Fig. 1, vacuum pump shown).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate a pump in order facilitate flow of exhaust gases form the processing chamber to another chamber for further processing as taught by Mahawili.

With regards to claim 2, Lei teaches the system according to claim 1, wherein the steam generator and reactor is configured to generate superheated steam at least at 101 C (see Fig. 2, ¶20, plasma torch creating high temperature of 10,000 deg C for steam creation from thermal energy).

With regards to claim 3, Lei teaches the system according to claim 2, wherein the steam generator and reactor is configured to generate superheated steam in a range of 101 C to about 1150 C (see Fig. 2, ¶20, water turns to steam at 100 deg C and higher; steam will be created at range of 100 deg C and onward).

With regards to claim 4, Lei and Mahawili teach the system according to claim 1, further comprising a pump, wherein the steam generator and reactor is in fluid communication with the exhaust line downstream of the pump (see claim 1, Lei in combination with Mahawili teaches pump).

With regards to claim 5, Lei teaches the system according to claim 1, wherein the inlet comprises a second inlet, and the steam generator and reactor having a first inlet in fluid communication with the process conduit and a supply of water, the steam generator configured to generate steam from the water flowing into the process conduit from the first inlet, and said second inlet in fluid communication with said process conduit downstream of said first inlet wherein the exhaust fluid is injected into the steam (see Fig. 2, supply of water from end of 202 as first inlet, second inlet from 201 in communication with exhaust line 211, second inlet from 201 in fluid communication with first inlet from end of 202).

With regards to claim 6, Lei teaches the system according to claim 1, wherein the steam generator and reactor is configured to generate superheated steam in the exhaust line fluid from the exhaust line (see Fig. 2, steam generated in exhaust line fluid from exhaust line 211).

With regards to claim 7, Mahawili teaches the system according to claim 6, further comprising a pump, wherein the pump includes a pump outlet, the steam generator and reactor generating the superheated steam in the exhaust line fluid at or near the pump outlet (see Fig. 1, vacuum pump has outlet near generator/reactor).



Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei as applied to claim 1 above, and further in view of Kamikawa et al. (Pub No. US 2007/0006483 A1, hereinafter Kamikawa).
With regards to claim 8, Lei is silent teaching the system of claim 1, wherein the steam generator and reactor comprises a plurality of tungsten halogen lamps spaced around at least a portion of the process conduit.
In the same field of endeavor, Kamikawa teaches a structure in which a plurality of halogen lamps are provided and spaced around a portion of process conduit to produce a steam of a composition (see Fig. 3 and 4, halogen lamps 13 spaced around process conduit 14).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to include a plurality of halogen lamps spaced around a process conduit in order to further provide thermal energy and additional processing to form a steam of a composition as taught by Kamikawa.

With regards to claim 9, Kamikawa teaches the system of claim 8, wherein the at least a portion of process conduit comprises a first portion, the process conduit having a second portion, and the second portion surrounding the lamps (see Fig. 4, process conduit 14 with first and second portion and second portion surrounding the lamps 13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML